DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2019, 11/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2, 9, 15 objected to because of the following informalities:  limitation 4 recitation of “based at least on the translation and the on the software” appears to be misspelling of “based at least on the translation and 
Claim 14 objected to because of the following informalities: “in the second, language” appears to be misspelling of “in the second language,”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1, 8, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. They can basically be performed in a human mind.
The said claims recite: receiving a software resource in a first language, the software resource being a resource used in a build process for a software application (human receives written or a printout of coding language such as HTML or C++); receiving data relating to a state of translations performed for the software application by a localization service (human speaks to a representative at a localization service to determine the translation progress of the language content included in the software); 
determining based at least in part on the software resource in the first language and the data whether an up-to-date software resource in a second language exists in a data store, the software resource in the second language corresponding to the software resource in the first language (human can check a filing cabinet or set of printouts/emails/letters received from the translation service to see if the language translation of the software has been recently received); upon determining that the up-to-date software resource in the second language exists in the data store, utilizing the up-to-date software resource in the build process (rewriting the language of the program code using pen and paper using the translation; note that since the writing of code contributes to the final program output, it is interpreted as part of a “build 
	Therefore other than recitation of “software resource” and “link” to them and broad recitation of “memory”, “processor” or “computer-readable medium” in the preambles, nothing in the claim elements precludes their steps from practically being performed in the mind. As regards to “software resource”, it is introduced broad and open ended in the disclosure, and therefore a printout and/or written code would map to it. Even if one reads in the “software” or interpret the “link’ to involvement of a server/internet, the reception of software would amount to insignificant extra-solution activity and does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See Parker V. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). As regards to the building process also writing a code is part of the building process. In conclusion as regards to step 2A, since the claims limitations cover performance of the limitations in the mind but for the recitation of generic computer 
	If one were to interpret “software resource” and “link” and even the “build process” as judicial exception, they are not integrated into a practical application. That is, although software development could be interpreted as a practical application, however, the core idea here is checking whether something has been updated, and requesting the update if it has not been via a work order, where the update involves a natural language translation. Those processes (updating and translation) are still abstract ideas as they are directed towards either insignificant extra-solution activity or processes/elements which could be proven to be well-known, routine, and conventional. Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea. Or the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as required by the prong 2 of step 2A and the step 2B.
	
Regarding claims 2 (dependent on claim 1), 9 (dependent on claim 8), 15 (dependent on claim 14), other than “sending a request to a third party”, other limitations closely mimic limitations 3 and 7 of their respective parent claims and thus the same analysis applied there applies here. As regards to the first limitation, sending a request for translation to a third party, where the “third party” is defined as “an entity 

As regards to claims 3 (dependent on claim 1), 10 (dependent on claims 8 and 9), 16 (dependent on claims 14 and 15), they merely correspond to their respective parent claims’ limitation 2 and thus the same analysis applied above applies to them here.

As regards to claims 4 (dependent on claim 1), 17 (dependent on claims 14-15) storing a file in a cache is a routine and very well known,  and therefore does not amount to an inventive concept as it is an activity that that is well-understood and conventional.

As regards to claims 5 (dependent on claim 1), 11 (dependent on claim 8), 18 (dependent on claim 14), obtaining a “state of translations” from a “reference file” (defined as “represents translations at the time when the snapshot …” spec. ¶ 0028), also amounts to a routine and very well known activity, e.g. downloading a translation of a web page after a machine translation or from a foreign site. Therefore it does not amount to an inventive concept.

As regards to claims 6 (dependent on claims 5, 1), 12 (dependent on claims 11 and 8), 19 (dependent on claims 18 and 14), they further narrow scopes of claims 5, 11 and 18 respectively without adding anything significantly more.

As regards to claims 7 (dependent on claim 1), 13 (dependent on claim 8), 20 (dependent on claim 14), the requirement of “localization service” and “data store” being “external” to each other as well as to the “build process”, amounts to nothing other than using multiple external servers for different tasks of data storage and/or machine translation and/or language identification and therefore as they are very well known and routine practices they do not amount to an inventive concept.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 stand rejected:

Regarding claim 1, and 8, 14, the 5th limitations recite: “determining that the up-to-date software resource in the second language does not exist in the data store”. Limitation 7 of the same claim recites: “receiving a link to a location of the up-to-date software resource in the second language in the data store”. The latter therefore is implying that there exists a “link” to “the up-to-date software resource in the second language in the data store”, which implies that the “data store” must possess the said “software resource in the second language”. Therefore the 7th limitation is teaching the “software resource in the second language” to exist in the “data store”, while the 5th limitation is teaching that the “software resource in the second language does not exist in the data store”. The examiner therefore interpreted the 7th limitation in light of the 5th limitation.
Regarding claims 2-7 (dependent on claim 1), 9-13 (dependent on claim 8), 15-20 (dependent on claim 14) as they do not obviate the problem noted in their respective parent claims, they are thus rejected under similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Patent 8,639,701), and further in view of Bennett (US 2009/0287471).
Regarding claim 1, Lim et al. do teach a data processing system (Title, Abstract) comprising: 
a processor;  and a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor (Col. 12 lines 50+: “Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both”),
 cause the data processing system to perform functions of: 
receiving a software resource in a first language, the software resource being a resource used in a build process for a software application (Col. 13 lines 20-25: “computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example by sending” “web pages” (e.g. sending and/or receiving software resources in “French” and/or “Dutch” (Fig. 8-9)) “to a web browser” (to a software application to build a process of search and retrieval for 
receiving data relating to a state of translations performed for the software application by a localization service (Fig. 6 “search results” (software resources data obtained by the software application) attributed to the query “Bicycle Rental Brussels” ; according to Col. 9 lines 42-43: “all of the search results” “are in the same language as the query” “e.g., English” (this shows the state of the translation as no translation as of yet since the results are in English or localized into English, which was aided according to Col. 3 lines 46+ by a “language detection engine” (a localization service) “that identifies languages to search from the query” “and a translation system”); Figs. 8-9 show however the state of translations of the software resources into “Dutch” and “French”); 
determining based at least in part on the software resource in the first language and the data whether an up-to-date software resource in a second language exists in a data store, the software resource in the second language corresponding to the software resource in the first language (Col. 9 lines 43+ and 49 respectively: “However, since Brussels is a city in Belgium” (based on the “Belgium” appearing in search results (data)) “the user can select” “translated foreign pages” or according to Col. 4 lines 38-41: “The system can determine” “target languages to search automatically” (an up to date software resource in a second language corresponding to the resource in the first language is requested); e.g. Col. 10 lines 36+: “French language result” “is displayed” 
upon determining that the up-to-date software resource in the second language exists in the data store, utilizing the up-to-date software resource in the build process (Col. 4 lines 1-2: “translation system 160 stores the translations” (e.g., an up-to-date software resource in the second language if determined as stored) “for later retrieval” (it is then used for the build process) “e.g.” “in a database” (where it exists in the data store); e.g., Col. 10 lines 36+: “French language result” (up to date software resource which has been stored ) “is displayed” (is built for use)); 
and upon creation of the up-to-date software resource in the second language, receiving a link to a location of the up-to-date software resource in the second language 
Lim et al. do not specifically disclose:

Bennett do teach:
 and upon determining that the up-to-date software resource in the second language does not exist in the data store: sending a request to the localization service to create the up-to-date software resource in the second language (Abstract last 6 lines: “the interface to enable local translation of web pages” (creating a translation of a “web page” (software resource)) “from a local/web language” (from a first language) “to a target/foreign language” (to e.g. an up-to-date second language) “useful to the user” (e.g., when the said software resource does not exist in the client (data store) device) “translation services by servers of a third party” (it is sent to a localization service that supports that language) “may also be employed”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capabilities of translation via “third party” servers as taught in Bennet into the “language panel” (Col. 11 line 15) function of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. to enables its users to obtain “web pages” “from a local/web language 

Regarding claim 2, Lim et al. do teach the data processing system of claim 1, wherein upon receiving the request, the localization service performs functions of:
receiving the translation for the software resource in the first language (Col. 10 lines 21-23: “an original text option 710” “allows the corresponding search result to be presented” (receiving) “in the target language” (the translation of the software resource in the first language)); 
storing the translation in a database (Col. 3 line 67 to Col. 4 line 2: “In some implementation, the translation system 160 stores” (storing) “the translations” (the translation) “for later retrieval” “e.g., in a cache or in a database” (in a database)); 
creating the up-to-date software resource in the second language based at least in part on the translation and 

and creating the link to the location of the up-to-date software resource in the second language (Col. 9 lines 52+: “The search results” (e.g., the Col. 10 line 1 “cross language search results” (up-to-date software resource in the second language)) “include a link” (are created a link) “that allows the user to request corresponding resource”); 
and storing the link in a file in the data store (Col. 3 lines 67-Col. 4 line 2: “stores the translations” (e.g., “cross-language search results” (Col. 10 line 1)) “in” “e.g. in a cache” “or in a database”, where each “search result” “include[s] a link” (Col. 9 line 52), therefore the “link” (link) is also stored in a “cache” (in a file)  in the “database” (the data store)).
Lim et al. do not specifically disclose 
Sending a request to a third-party to provide a translation for the software resource in the first language.
Bennett does teach:

For obviousness to combine Lim et al. and Bennett see claim 1.

Regarding claim 3, Lim et al. do teach the data processing system of claim 2, wherein the database includes a state for the translation of the software resource in the first language (Col. 2 line 67-Col. 3 line 2: “the translation system” “stores the translation for later retrieval” (a state of the translation is stored) “e.g., in a cache” “or in a database” (in the database)).

Regarding claim 4, Lim et al. do teach the data processing system of claim 2, wherein the file is a file manifest cache (Col. 3 lines 67-Col. 4 line 2: “stores the translations” (e.g., “cross-language search results” (Col. 10 line 1)) “in” “e.g. in a cache” (the file is a manifest cache) “or in a database”).



Regarding claim 6, Lim et al. do not specifically disclose the data processing system of claim 5, wherein the reference file is provided by a snapshot service.
Bennett does teach the data processing system of claim 5, wherein the reference file is provided by a snapshot service (¶ 0043 lines 1+: “In the snap shot of FIG. 4” (using a snapshot service) “the search result page” (of the reference file) “shows results for the search string” “entered in English language, for example, by a foreign visitor” “given German language difficulties, the user can be prompted in English” “to convert the screen” “to another language for improved comprehension”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “snap shot” service of Bennett into the “display device” of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to 

Regarding claim 7, Lim et al. do teach the data processing system of claim 1, wherein the localization service is a service external to the build process (as Fig. 1 shows “LANGUAGE DETECTION ENGINE” (the localization service) is external to the “SEARCH SYSTEM” responsible for “Search Results” (the build process)).
Lim et al. do not specifically disclose:
and the data store is a storage medium external to the build process and to the localization service.
Bennett does teach:
A data store is a storage medium external to the build process and to the localization service (¶ 0056 lines 2-3: “web page vectored by the web link, from a cache database or Internet based host server” (i.e., the “link” is stored in “host server” (the data store), and as Fig. 1 shows the “Host Server” (the data store) is external to the “Search Engine Server” (responsible for the build process) and “Language Identification Module 161” (responsible for the localization service)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques in Bennett 

Regarding claim 8, Lim et al. do teach a method for providing a software resource in a second language, the software resource corresponding to a software resource in a first language (Title, Abstract, Figs. 7-11 show “search results” (software resources) in English (first language) and their corresponding “results” in Dutch and/or French (second languages) all of which are in response to the same query) comprising: 
receiving the software resource in the first language, the software resource being a resource used in a build process for a software application (Col. 13 lines 20-25: “computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example by sending” “web pages” (e.g. sending and/or receiving software resources in “French” and/or “Dutch” (Fig. 8-9)) “to a web browser” (to a software application to build a process of search and retrieval for e.g. a query in multiple languages); Col. 10 lines 46-48 identify “search result” as a “resource” “e.g.” “web page”); 
receiving data relating to a state of translations performed for the software application by a localization service (Fig. 6 “search results” (software resources data obtained by the software application) attributed to the query “Bicycle Rental Brussels” ; 
determining based at least in part on the software resource in the first language and the data whether an up-to-date software resource in a second language exists in a data store (Col. 9 lines 43+ and 49 respectively: “However, since Brussels is a city in Belgium” (based on the “Belgium” appearing in search results (data)) “the user can select” “translated foreign pages” or according to Col. 4 lines 38-41: “The system can determine” “target languages to search automatically” (an up to date software resource in a second language corresponding to the resource in the first language is requested); e.g. Col. 10 lines 36+: “French language result” “is displayed” (utilizing a software update in a second language from a “language panel” (all available languages) according to Col. 11 line 12,  and these “translation” search results are all “stor[ed]” “in a database” (data store) for “later retrieval” (Col. 4 lines 1-2)); 
upon determining that the up-to-date software resource in the second language exists in the data store, utilizing the up-to-date software resource in the build process (Col. 4 lines 1-2: “translation system 160 stores the translations” (e.g., an up-to-date 
upon creation of the up-to-date software resource in the second language, receiving a link to a location of the up-to-date software resource in the second language 
Lim et al. do not specifically disclose:
and upon determining that the up-to-date software resource in the second language does not exist in the data store: sending a request to the localization service to create the up-to-date software resource in the second language.
Bennett do teach:
 and upon determining that the up-to-date software resource in the second language does not exist in the data store: sending a request to the localization service to create the up-to-date software resource in the second language (Abstract last 6 lines: “the interface to enable local translation of web pages” (creating a translation of a “web 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capabilities of translation via “third party” servers as taught in Bennet into the “language panel” (Col. 11 line 15) function of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. to enables its users to obtain “web pages” “from a local/web language to [any] target/foreign language useful to the user” as required by Bennett Abstract last 4 lines regardless of that language being among its “language panel” or not.

Regarding claim 9, Lim et al. do teach the method of claim 8, wherein upon receiving the request, the localization service performs functions of:
receiving the translation for the software resource in the first language (Col. 10 lines 21-23: “an original text option 710” “allows the corresponding search result to be presented” (receiving) “in the target language” (the translation of the software resource in the first language)); 

creating the up-to-date software resource in the second language based at least in part on the translation and 
transmitting the up-to-date software resource in the second language for storage in the data store (Col. 3 line 67 to Col. 4 line 2: “In some implementation, the translation system 160 stores” (transmitting) “the translations” (the software resource in the second language) “for later retrieval” “e.g. in a cache or in a database” (to the data store)) ; 
and creating the link to the location of the up-to-date software resource in the second language (Col. 9 lines 52+: “The search results” (e.g., the Col. 10 line 1 “cross language search results” (up-to-date software resource in the second language)) “include a link” (are created a link) “that allows the user to request corresponding resource”); 

Lim et al. do not specifically disclose 
Sending a request to a third-party to provide a translation for the software resource in the first language.
Bennett does teach:
Sending a request to a third-party to provide a translation for the software resource in the first language (Abstract last 6 lines: “the interface to enable local translation of web pages” (creating a translation of a “web page” (software resource)) “from a local/web language” (in a first language) “to a target/foreign language” “useful to the user” “translation services by servers of a third party” (by a third party server) “may also be employed”).
For obviousness to combine Lim et al. and Bennett see claim 8.

Regarding claim 10, Lim et al. do teach the method of claim 9, wherein the database includes a state for the translation of the software resource in the first language (Col. 2 line 67-Col. 3 line 2: “the translation system” “stores the translation for 

Regarding claim 11, Lim et al. do teach the method of claim 8, wherein data relating to the state of translations performed for the software application are obtained from a reference file (Col. 2 line 67-Col. 3 line 2: “the translation system” “stores the translation for later retrieval” (a state of the translations performed for the “web” browser (software application) is stored) “e.g., in a cache” “or in a database”, e.g. “TRANSLATED FOREIGN PAGES” (reference files) in Figs. 7-11 show e.g. state of translations into “Dutch” and/or “French”).

Regarding claim 12, Lim et al. do not specifically disclose the method of claim 11, wherein the reference file is provided by a snapshot service.
Bennett does teach the method of claim 11, wherein the reference file is provided by a snapshot service (¶ 0043 lines 1+: “In the snap shot of FIG. 4” (using a snapshot service) “the search result page” (of the reference file) “shows results for the search string” “entered in English language, for example, by a foreign visitor” “given German language difficulties, the user can be prompted in English” “to convert the screen” “to another language for improved comprehension”).


Regarding claim 13, Lim et al. do teach the method of claim 8, wherein the localization service is a service external to the build process (as Fig. 1 shows “LANGUAGE DETECTION ENGINE” (the localization service) is external to the “SEARCH SYSTEM” responsible for “Search Results” (the build process)).
Lim et al. do not specifically disclose:
and the data store is a storage medium external to the build process and to the localization service.
Bennett does teach:
A data store is a storage medium external to the build process and to the localization service (¶ 0056 lines 2-3: “web page vectored by the web link, from a cache database or Internet based host server” (i.e., the “link” is stored in “host server” (the data store), and as Fig. 1 shows the “Host Server” (the data store) is external to the 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques in Bennett for saving “links” in an external “host server” and thus avoid using the memory or storage of the client device for this task and thus reduce memory usage of the client device.

Regarding claim 14, Lim et al. do teach a non-transitory computer readable medium on which are stored instructions  (Title, Abstract sentence 1: “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for cross-language information retrieval” ) 
That, when executed, cause a programmable device to: 
receive a software resource in a first language, the software resource being a resource used in a build process for a software application (Col. 13 lines 20-25: “computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example by sending” “web pages” (e.g. sending and/or receiving software resources in “French” and/or “Dutch” (Fig. 8-9)) “to a web browser” (to a software application to build a process of search and retrieval for 
receive data relating to a state of translations performed for the software application by a localization service (Fig. 6 “search results” (software resources data obtained by the software application) attributed to the query “Bicycle Rental Brussels” ; according to Col. 9 lines 42-43: “all of the search results” “are in the same language as the query” “e.g., English” (this shows the state of the translation as no translation as of yet since the results are in English or localized into English, which was aided according to Col. 3 lines 46+ by a “language detection engine” (a localization service) “that identifies languages to search from the query” “and a translation system”); Figs. 8-9 show however the state of translations of the software resources into “Dutch” and “French”); 
determine based at least in part on the software resource in the first language and the data whether an up-to-date software resource in a second language exists in a data store, the software resource in the second language corresponding to the software resource in the first language (Col. 9 lines 43+ and 49 respectively: “However, since Brussels is a city in Belgium” (based on the “Belgium” appearing in search results (data)) “the user can select” “translated foreign pages” or according to Col. 4 lines 38-41: “The system can determine” “target languages to search automatically” (an up to date software resource in a second language corresponding to the resource in the first language is requested); e.g. Col. 10 lines 36+: “French language result” “is displayed” 
upon determining that the up-to-date software resource in the second language exists in the data store, utilizing the up-to-date software resource in the build process (Col. 4 lines 1-2: “translation system 160 stores the translations” (e.g., an up-to-date software resource in the second language if determined as stored) “for later retrieval” (it is then used for the build process) “e.g.” “in a database” (where it exists in the data store); e.g., Col. 10 lines 36+: “French language result” (up to date software resource which has been stored ) “is displayed” (is built for use)); 
and upon creation of the up-to-date software resource in the second language, receive a link to a location of the up-to-date software resource in the second language 
Lim et al. do not specifically disclose:

Bennett do teach:
 and upon determining that the up-to-date software resource in the second language does not exist in the data store: send a request to the localization service to create the up-to-date software resource in the second language (Abstract last 6 lines: “the interface to enable local translation of web pages” (creating a translation of a “web page” (software resource)) “from a local/web language” (from a first language) “to a target/foreign language” (to e.g. an up-to-date second language) “useful to the user” (e.g., when the said software resource does not exist in the client (data store) device) “translation services by servers of a third party” (it is sent to a localization service that supports that language) “may also be employed”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capabilities of translation via “third party” servers as taught in Bennet into the “language panel” (Col. 11 line 15) function of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lim et al. to enables its users to obtain “web pages” “from a local/web language 

Regarding claim 15, Lim et al. do teach the computer readable medium of claim 14, wherein upon receiving the request, the localization service performs functions of:
receiving the translation for the software resource in the first language (Col. 10 lines 21-23: “an original text option 710” “allows the corresponding search result to be presented” (receiving) “in the target language” (the translation of the software resource in the first language)); 
storing the translation in a database (Col. 3 line 67 to Col. 4 line 2: “In some implementation, the translation system 160 stores” (storing) “the translations” (the translation) “for later retrieval” “e.g., in a cache or in a database” (in a database)); 
creating the up-to-date software resource in the second language based at least in part on the translation and 

and creating the link to the location of the up-to-date software resource in the second language (Col. 9 lines 52+: “The search results” (e.g., the Col. 10 line 1 “cross language search results” (up-to-date software resource in the second language)) “include a link” (are created a link) “that allows the user to request corresponding resource”); 
and storing the link in a file in the data store (Col. 3 lines 67-Col. 4 line 2: “stores the translations” (e.g., “cross-language search results” (Col. 10 line 1)) “in” “e.g. in a cache” “or in a database”, where each “search result” “include[s] a link” (Col. 9 line 52), therefore the “link” (link) is also stored in a “cache” (in a file)  in the “database” (the data store)).
Lim et al. do not specifically disclose 
Sending a request to a third-party to provide a translation for the software resource in the first language.
Bennett does teach:

For obviousness to combine Lim et al. and Bennett see claim 14.

Regarding claim 16, Lim et al. do teach the computer readable medium of claim 15, wherein the database includes a state for the translation of the software resource in the first language (Col. 2 line 67-Col. 3 line 2: “the translation system” “stores the translation for later retrieval” (a state of the translation is stored) “e.g., in a cache” “or in a database” (in the database)).

Regarding claim 17, Lim et al. do teach the computer readable medium of claim 15, wherein the file is a file manifest cache (Col. 3 lines 67-Col. 4 line 2: “stores the translations” (e.g., “cross-language search results” (Col. 10 line 1)) “in” “e.g. in a cache” (the file is a manifest cache) “or in a database”).



Regarding claim 19, Lim et al. do not specifically disclose the computer readable medium of claim 18, wherein the reference file is provided by a snapshot service.
Bennett does teach the computer readable medium of claim 18, wherein the reference file is provided by a snapshot service (¶ 0043 lines 1+: “In the snap shot of FIG. 4” (using a snapshot service) “the search result page” (of the reference file) “shows results for the search string” “entered in English language, for example, by a foreign visitor” “given German language difficulties, the user can be prompted in English” “to convert the screen” “to another language for improved comprehension”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “snap shot” service of Bennett into the “display device” of Lim et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to 

Regarding claim 20, Lim et al. do teach the computer readable medium of claim 14, wherein the localization service is a service external to the build process (as Fig. 1 shows “LANGUAGE DETECTION ENGINE” (the localization service) is external to the “SEARCH SYSTEM” responsible for “Search Results” (the build process)).
Lim et al. do not specifically disclose:
and the data store is a storage medium external to the build process and to the localization service.
Bennett does teach:
A data store is a storage medium external to the build process and to the localization service (¶ 0056 lines 2-3: “web page vectored by the web link, from a cache database or Internet based host server” (i.e., the “link” is stored in “host server” (the data store), and as Fig. 1 shows the “Host Server” (the data store) is external to the “Search Engine Server” (responsible for the build process) and “Language Identification Module 161” (responsible for the localization service)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques in Bennett 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Farzad Kazeminezhad/
Art Unit 2657
November 4th 2021.